Citation Nr: 0834658	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  99-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period prior to September 24, 2000, and to a rating in excess 
of 70 percent for the period from September 24, 2000.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, G. M., M. R.

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board remanded this case in September 2003.

On July 18, 2006, the Board denied service connection for 
arthritis, chronic obstructive pulmonary disease, and 
polycythemia vera; and denied entitlement to an initial 
disability rating in excess of 50 percent for PTSD for the 
period prior to September 24, 2000, and to a rating in excess 
of 70 percent for the period from September 24, 2000.  The 
veteran appealed the July 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a March 
2008 Order, the Court granted a Joint Motion to Remand filed 
by the parties, and vacated and remanded the July 2006 Board 
decision as to each of the above issues except for that 
regarding service connection for polycythemia vera; the Order 
dismissed the veteran's appeal as to that issue.

The Board notes that the veteran's current representative has 
repeatedly contended that the issues on appeal include 
entitlement to an earlier effective date for the assignment 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board points out, however, that following the issuance of 
an April 2002 statement of the case addressing that issue 
(and which was issued pursuant to the veteran's disagreement 
with the June 2001 VA decision granting entitlement to a TDIU 
and assigning the effective date in question), no further 
communication was received from the veteran or any 
representative as to that matter until July 2003.  The Board 
points out that when the representative provided argument in 
July 2002, he neither listed the TDIU issue as on appeal, nor 
presented argument as to that issue.  The referenced issue is 
not currently before the Board.

The October 2004 VA examiner concluded that the veteran's 
alcohol and substance abuse were secondary to his service-
connected PTSD.  The matter of entitlement to service 
connection on a secondary basis for alcohol and substance 
abuse is referred to the RO for appropriate action.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The issues of service connection for arthritis and for COPD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the entire period of the appeal, the veteran's PTSD is 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with those laws 
is unnecessary.  The Board notes in passing that the veteran 
was advised of he information and evidence necessary to 
substantiate the effective date to be assigned in the event 
an increased rating was granted in a June 2006 
correspondence.  See generally, Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart, 21 Vet. 
App. at 509-10.

The veteran's service ended in April 1969.  Service 
connection for PTSD was granted in a July 1999 rating 
decision; the disorder was evaluated as 50 percent disabling 
effective October 28, 1997 (with the assignment of a 100 
percent evaluation for the period from February 8, 1998 to 
March 31, 1998).  In September 1999 he indicated that he 
wished to "reopen" his claim for a higher rating for PTSD; 
he did not express an intention to seek appellate review of 
the July 1999 rating decision.  See Gallegos v. Principi,  
283 F.3d 1309 (Fed. Cir. 2002).  In April 2002, the RO 
increased the assigned evaluation to 70 percent, effective 
September 24, 2000.  The latter evaluation has remained in 
effect since that time.
 
VA treatment records on file show that the veteran was 
hospitalized from October to November 1997 as part of a PTSD 
treatment program.  His admission complaints included 
depression, suicidal ideation, flashbacks and nightmares.  He 
reported that he had been abusive toward his spouse.  He 
indicated that he had friends.  Mental status examination 
revealed he was alert and oriented and neatly dressed.  His 
speech was normal.  No cognitive deficits were evident.  His 
affect was flat.  Thought processes were normal except for 
some paranoid delusions.  His judgment was fair.  
Psychological testing revealed significant levels of 
psychological distress with inadequate coping skills and 
difficulty with attention, concentration, and memory, as well 
as mood swings and social isolation; the testing results 
suggested that the veteran was experiencing significant 
anxiety.  During the course of hospitalization, some 
disorganization was noted.  His ability to accomplish 
activities of daily living was at times considered impaired, 
and at other times was considered independent.  At times he 
presented as disheveled, and at other times presented as 
adequately groomed.    He reported that he had been unable to 
work for a year, and that he had lost interest in doing 
things.  The veteran's discharge diagnoses included bipolar 
disorder with psychotic features, probable PTSD, episodic 
marijuana abuse, and a personality disorder.  He was assigned 
Global Assessment of Functioning (GAF) scores of 50 to 55.

The veteran was again hospitalized from February to March 
1998.  His complaints included sleep disturbance, intrusive 
memories, flashbacks, mood swings, suicidal ideation, 
isolative tendencies, problems with anger management, 
auditory hallucinations, periods of paranoia, hypervigilance, 
and problems with personal relationships.  The veteran 
reported a history of multiple jobs, and indicated that he 
left his last position because of overwhelming fear and 
anxiety.  He also reported a history of physically abusing 
his spouse.  Mental status examination showed he was 
oriented, but displayed anxiety and depression without 
evidence of delusions or hallucinations.  He did show some 
memory impairment.  His speech and mood were normal.  His 
judgment was fair.  His thought processes were concrete, and 
his concentration was spotty.  He did not report suicidal 
ideation during his stay.  He was diagnosed with PTSD and 
with bipolar disorder with psychotic features, and was 
assigned a GAF score of 59.  His vocational potential was 
considered questionable.  

VA treatment reports for 1998 document that he was alert and 
oriented.  He reported experiencing intrusive thoughts, 
nightmares, flashbacks, anxiety, hypervigilance, fleeting 
suicidal ideation, isolative tendencies, and problems with 
personal relationships and holding a job.  His mood was 
stable.  He denied hallucinations or delusions, but did admit 
to believing someone was calling his name.  He indicated that 
he drove trucks for two months after his March 1998 
hospitalization, but quit after he was involved in 2 
accidents.  He was assigned GAF scores ranging from 55 to 59. 

A November 1999 VA Vocational Rehabilitation assessment 
indicates that the veteran was considered to have an 
employability impairment to which his service-connected 
disorders contributed significantly.  Other vocational 
rehabilitation records show that he enrolled for training in 
the field of real estate, but dropped out because of 
difficulty with passing tests.  The records document one 
instance in which he was counseled for inappropriate 
belligerence at school.

The veteran attended a VA examination in December 1999.  His 
complaints included problems with concentration, sleep 
disturbance, and the ability to get along with others (as 
evidenced by his history of multiple jobs).  He reported that 
he had not worked since a motor vehicle accident in April 
1999.  He indicated that he liked helping out at church.  
Mental status examination showed that he was oriented and had 
difficulty describing his PTSD manifestations.  He was 
concrete in his ability to abstract, and demonstrated 
concentration problems.  He was cleanly dressed.  He 
exhibited no PTSD manifestations during the interview.  The 
examiner commented that the veteran exhibited a mixed mental 
impression which raised questions about the severity of the 
PTSD.  He diagnosed the veteran as having mild PTSD and a 
non-specific personality disorder with some somatic 
components.  He assigned the veteran a GAF score of 75.  He 
concluded that the veteran was capable of working.  

In a December 1999 statement, L.H. wrote that she used to 
work with the veteran, but found that him to have 
deficiencies in his communication and organization skills.  

A March 2000 VA treatment report notes that the veteran 
reported experiencing rage, but not any psychosis or suicidal 
or homicidal ideation.  The veteran was noted to be 
unemployed.  His PTSD was described as severe.

Treatment records for June 2000 show complaints of problems 
in memory and concentration.  He reported working in a number 
of self-employed occupations throughout the years.  
Neuropsychological testing revealed evidence of cognitive 
deficiencies in complex concentration, memory and cognitive 
flexibility.

On September 24, 2000, the veteran's treating VA psychiatrist 
wrote that the veteran was experiencing chronic insomnia, 
nightmares, flashbacks, intrusive thoughts, irritability and 
aggressiveness.  The psychiatrist indicated that because of 
severely impaired social skills, the veteran has not been 
able to maintain relationships or employment.  He assigned a 
GAF score of 42.

In October 2000, the veteran indicated that he last worked 
full time in May 1999.  He reported that he was self-employed 
from 1980 to 1997, and was a trucker from 1997 to 1999.

Treatment records on file show that in February 2001, the 
veteran was assigned a GAF score of 35 due to severe 
impairment in all spheres, with cognitive impairment, memory 
problems, and difficulty with concentration.  His symptoms 
included nightmares, flashbacks, intrusive thoughts, avoidant 
behavior, hyperarousal, depression and suicidal ideation.

In a February 2001 statement, a VA psychiatrist indicated 
that the veteran was experiencing nightmares, flashbacks, 
intrusive thoughts, and hyperarousal.  He concluded that the 
veteran was severely impaired in all aspects of life, 
including the ability to maintain employment, and that the 
veteran lacked friends and experienced cognitive impairment 
as well as suicidal ideation.  He assigned a GAF score of 35.

The records show the veteran was psychiatrically hospitalized 
in May 2001 for PTSD.  His admission GAF score was 20.  His 
complaints included suicidal ideation, intrusive thoughts, 
flashbacks, obsessive-compulsive tendencies (which he 
contended were demonstrated by his recent arrest for 
solicitation of male prostitution) and problems with 
concentration and irritability.  He indicated that he had 
been unemployed for 5 years because he was unable to get 
along with people.  Mental status examination showed he was 
oriented and neatly groomed, with normal speech.  His mood 
was depressed.  He had a full range of affect.  Memory and 
concentration deficits were evident.  No symptoms of 
psychosis were present.  His judgment was considered 
impaired.  His discharge GAF score was 45.

In June 2001, the veteran testified during a personal hearing 
that his PTSD manifested itself in angry outbursts, and in 
suicidal and homicidal ideation.  He reported some obsessive-
compulsive tendencies.  He indicated that he stopped working 
in real estate because he could not deal with people.  His 
witnesses testified as to his anger and memory problems.

In a February 2004 statement, the veteran's treating 
psychologist indicated that the veteran's symptoms included 
intrusive thoughts, hypervigilance, isolation, depression, 
anger, anxiety.  He noted that the veteran was unemployed.

In an April 2004 statement, the veteran's treating VA 
psychiatrist indicated that the veteran's symptoms included 
depression, intrusive thoughts, nightmares, insomnia, impulse 
control problems, occasional paranoia, and difficulty with 
social interactions.  He noted that the veteran's symptoms 
and disabilities dated back to the 1997 episode of 
decompensation.  The psychiatrist concluded that the veteran 
has extreme difficulty in social interaction and occupational 
functioning, and assigned a GAF score of 43.

In October 2004, a VA examiner noted that the veteran's 
irritability, agitation, and anger outbursts had decreased 
somewhat with medication.  His PTSD symptomatology included 
flashbacks, hypervigilance, anger-control problems, 
depression, self-isolating tendencies, intrusive thoughts, 
hypervigilance, anxiety, nightmares, and insomnia.  He 
reported that he had tried working as a trucker, but had quit 
because of rage episodes and the side effects of medication.  
He indicated that his flashbacks, hypervigilance, anger, and 
depression prevent his employment.  Mental status examination 
showed he was oriented, with no hallucinations or 
suicidal/homicidal ideation.  Cognition was intact and his 
judgment was good.  He was able to perform his activities of 
daily living.  He was assigned a GAF score of 45.  The 
examiner noted that the veteran's alcohol and substance abuse 
were secondary to his PTSD.  The examiner concluded that the 
veteran had difficulty functioning in any but a highly 
restricted environment.  It appears unlikely he would 
experience any significant increase in functioning in the 
foreseeable future.

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board initially notes that the veteran has a history of 
psychiatric disorders other than PTSD, including alcohol and 
substance dependence, and bipolar disorder.  Service 
connection is not in effect for any psychiatric disability 
other than PTSD, but the Board notes that there is no medical 
opinion of record that directly addresses which psychiatric 
symptoms are not associated with the veteran's PTSD.  
Accordingly, the Board, in addressing the proper evaluation 
assignable for the veteran's PTSD, will consider all of the 
veteran's psychiatric symptoms as if they are a part of the 
veteran's service-connected disorder.  See Mittleider v. 
West, 11 Vet. App 181 (1998).

Review of the evidence of record discloses that although the 
veteran was able to obtain employment at times and through 
1999, the record for the period even prior to 1997 shows that 
he had lost a number of jobs, apparently because of 
psychiatric symptoms.  In May 1997, and again in February 
1998 and May 2001, he experienced decompensation episodes, 
and last worked in 1999 before quitting after a short period 
of time based in part on rage incidents.  The December 1999 
statement by L.H. supports the veteran's assertions that his 
psychiatric problems impaired his ability to work with 
others.
 
Although the December 1999 examiner described the veteran's 
PTSD as mild, the Board points out that his opinion is 
inconsistent with contemporaneous treatment records and the 
veteran's documented history of recurrent psychiatric 
symptoms impacting on his occupational and social capacity.  
Moreover, the October 2004 examiner concluded that the 
veteran was only employable in a highly restricted 
environment, and the September 2000 and February 2001 
treating providers concluded that the veteran's PTSD rendered 
him severely impaired in social and occupational functioning.  
The Board notes that the GAF scores assigned the veteran are 
predominantly consistent with serious impairment in social, 
occupational or school functioning.  In this regard, his 
assigned GAF scores range predominantly between 40 and 55.  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home and is failing at school).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his 
employment history, the evidence of social isolation and 
impairment, and the September 2000, February 2001 and October 
2004 opinions of his treating and examining psychiatrists and 
psychologists, the Board is satisfied that the veteran's PTSD 
is productive of total occupational and social impairment.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected PTSD is 
warranted.

The Board lastly notes that the evidence demonstrates that 
the underlying level of severity for the veteran's PTSD has 
remained at the 100 percent level for the entire period 
encompassed in this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for PTSD is granted.


REMAND

With respect to the COPD claim, the Joint Motion indicates 
that the Board should consider whether further VA examination 
is required to clarify certain matters.  After review of the 
record, the Board agrees that another VA examination would be 
helpful in the adjudication of the claim.

The veteran contends that his COPD is attributable to his 
period of service, to include as due to herbicide exposure.  
At his induction examination, he reported a history of asthma 
and shortness of breath; the examiner noted the presence of 
expiratory wheezing, but did not diagnose asthma.  In May 
1966, the veteran's pre-service physician confirmed that the 
veteran did not have asthma.  Chest X-ray studies during 
service were negative for abnormalities.  In October 1967, he 
was noted to have severe hyperventilation syndrome.  At 
service discharge, the veteran reported shortness of breath; 
the examiner noted that the veteran had a lifetime history of 
dyspnea, with no changes.

Following service, the veteran was first found to have COPD 
in November 1999; the disorder was attributed at that time to 
polycythemia vera and to a history of smoking.  In May 2000, 
the veteran was noted as having been diagnosed with COPD 
attributable to a thirty-year history of smoking. 

The veteran was examined by VA in October 2004.  The examiner 
concluded that the veteran experienced COPD during active 
duty, and attributed the veteran's in-service wheezing to 
reactive airway disease, nocturnal occult gastroesophageal 
reflux disease (GERD) and aspiration.  The examiner 
determined that it was likely that the veteran's current 
bronchopulmonary problems were late residuals that he not 
only had in service, but prior to enlistment.  The examiner 
opined that the occasional wheezing prior to enlistment was 
due to undiagnosed reflux and aspiration.  He also diagnosed 
the veteran as having subacute and chronic reactive airways 
disease secondary to GERD, now manifested as COPD.

The veteran attended a second VA examination in March 2005.  
That examiner found no evidence of GERD, or evidence that 
GERD and aspiration of gastric contents played a role in the 
veteran's breathing problems.  He instead diagnosed the 
veteran as having COPD secondary to a long history of 
cigarette and marijuana smoking.  In an April 2005 addendum, 
the examiner clarified that the veteran clearly began smoking 
and had developed reactive airway disease prior to his entry 
into service.  His impression was that the veteran had COPD 
secondary to many years of cigarette and marijuana smoking, 
which was a preexisting condition that was not exacerbated by 
service.

Given the differing interpretations of the medical records 
and resulting conflicting opinions described above, the Board 
will remand the case for additional VA examination. 

As to the arthritis issue, the veteran contends that he 
experiences arthritis affecting his fingers, shoulder, knees, 
and low back as a result of a fever he had in service.  His 
service entrance examination records his complaints of 
problems with his neck and back.  The service medical records 
document occasions (prior to the flu episode described below) 
where he complained of recurring back pain after sleeping in 
the barracks or after strenuous activity; physical 
examinations and X-rays studies were negative for an 
underlying pathology to explain the complaints, and the 
veteran was diagnosed as having chronic low back strain.  He 
did have the flu on one occasion, with associated fever and 
myalgias.  His discharge examination records his reported 
history of swollen or painful joints, which he explained 
represented a one-year history of arthralgia with other 
symptomatic arthritis of all finger joints but without 
limitations; physical examination was negative for any 
musculoskeletal abnormalities.

Following service, the veteran was examined by VA in August 
1969; no abnormalities of the musculoskeletal system were 
identified.  In January 1971, E.F. Cain, M.D., reported that 
the veteran experienced tenderness in the finger joints and 
swelling in the knees that the veteran reported developing in 
service after his hospitalization for the flu; he attributed 
the veteran's complaints to rheumatoid arthritis.  In April 
1999, the veteran was diagnosed as having arthritis of the 
lumbar spine; in a September 2002 statement, Dr. Small 
attributed the veteran's current lumbar spine disorder to a 
work-related injury on February 17, 1999.

The veteran was examined by VA in October 2004, at which time 
the examiner concluded that the veteran's allegation that his 
lumbar spine disorder was attributable to the wear and tear 
of driving heavy equipment during service was likely correct.  
The examiner also concluded that the veteran did not have 
rheumatoid arthritis.  The examiner did not address the 
February 1999 work injury.  

The veteran was again examined by VA in April 2005.  That 
examiner concluded that any degenerative changes in the 
veteran occurred after service, were due to attrition, and 
were unrelated to service.  With respect to the right 
shoulder, he concluded that the degenerative changes present 
in that joint were age-related.

Given the conflicting medical opinions described above, the 
Board finds that another VA examination would be helpful in 
the adjudication of the arthritis claim.

The Board also notes in this regard that it is unclear 
whether all the records associated with the veteran's 
Workers' Compensation claim associated with the February 1999 
accident have been obtained.  On remand, the RO should obtain 
those records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims remaining on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

2.  With any necessary authorization from 
the veteran, the RO should obtain the 
records associated with the Workers' 
Compensation claim filed by him in 
relation to the February 1999 motor 
vehicle accident.

3.  Thereafter, the veteran should be 
scheduled for a pertinent VA examination 
to determine the nature, extent, and 
etiology of the veteran's COPD.  The 
claims folders must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  In addition, the 
examiner should address the following 
questions:

a.  Is it clear and unmistakable 
that the veteran had COPD prior to 
his entry into the military?

b.  If not, is it at least as likely 
as not (i.e., a 50% probability or 
greater) that any currently 
diagnosed COPD had its clinical 
onset in service or is otherwise 
related to active service?

c.  If it is clear and unmistakable 
that the veteran had COPD prior to 
his entry into the military, is it 
clear and unmistakable that the 
disability underwent no chronic or 
permanent increase in severity 
during service?

d.  If it is clear and unmistakable 
that the veteran had COPD prior to 
his entry into the military, and it 
is debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable that any increase 
in severity during service was due 
to the natural progress of the 
condition? 

The rationale for all opinions expressed 
should be explained.

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of the veteran's arthritis of multiple 
joints.  All indicated studies should be 
performed.  With respect to each joint in 
which arthritis is found to be present, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the arthritis 
is etiologically related to service or 
was manifest within one year of his 
discharge therefrom.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims files 
must be made available to the examiner.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


